THREADGILL, Judge.
Northbrook Life Insurance Company appeals a judgment of attorney’s fees and costs awarded to Mary Elizabeth Clark. Ms. Clark cross appeals the attorney’s fee award contending she was entitled to a risk factor multiplier to enhance the amount of the fee.1 We affirm the award of attorney's fees and reverse the award of costs.
The trial court awarded costs in the amount of $3,507.89. Northbrook contends that the costs for travel, postage, photocopies, and telephone are nontaxable. Clark concedes this item and agrees to a reduction of court costs from $3,507.89, to $1,969.50.
Northbrook also contests the taxation of costs for service of process and court reporter fees. On a motion to tax costs, the trial court should consider each item of cost and determine whether it should be allowed in whole or in part or disallowed. See Allstate Insurance Company v. Jasiecki, 549 So.2d 816 (Fla. 2d DCA 1989). Because Clark failed to itemize these costs, there was no way to determine whether they were all taxable.
We therefore reverse the judgment assessing costs and remand for further proceedings. We affirm the final judgment in all other respects.
Affirmed in part; reversed in part.
SCHEB, A.C.J., and HALL, J., concur.

. This is the second appeal in this case. In the first appeal, we affirmed a final judgment in favor of Mrs. Clark. Northbrook Life Insurance Company v. Clark, 582 So.2d 1199 (Fla. 2d DCA 1991).